        Case 1:15-cv-02206-DLC Document 187 Filed 03/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
HECTOR GARCIA ORTIZ,                   :                 15cv2206(DLC)
                                       :
                         Plaintiff,    :                      ORDER
               -v-                     :
                                       :
THE CITY OF NEW YORK and POLICE        :
OFFICER EDWIN VAZQUEZ,                 :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     A Summary Order from the Second Circuit Court of Appeals of

February 1, 2021 remanded the above-captioned case with the

direction to enter an award to plaintiff Garcia Ortiz of

$291,771.29 consisting of $283,502.98 in fees and $8,268.31 in

costs.    An Order of February 22 required the parties to notify

this Court whether there was any objection to this Court

entering the award directed by the Second Circuit.

     In a letter of March 5, the parties requested that the

Court enter judgment in the way outlined by their letter.                Ortiz

also requested that this Court grant him 21 days from the entry

of judgment to file any post-appeal application for attorneys’

fees.

     An Order of March 8 gave the parties until March 15 to file

any objection to the entry of judgment in the manner and amounts
     Case 1:15-cv-02206-DLC Document 187 Filed 03/16/21 Page 2 of 2




listed in the letter of March 5.       No party has filed an

objection.   Accordingly, it is hereby

     ORDERED that the Clerk of Court shall enter judgment in

Ortiz’s favor and against defendants City of New York and Edwin

Vazquez as follows: $118,000, representing the jury’s award of

compensatory damages; and $3,631.77 in post-judgment interest on

the jury’s award of compensatory damages measured from the

August 7, 2019 mandate of the Second Circuit.

     IT IS FURTHER ORDERED that the Clerk of Court shall enter

judgment in Ortiz’s favor and against defendant Vazquez as

follows: $283,502.98 in attorneys’ fees and $8,268.31 in costs.




Dated:    New York, New York
          March 16, 2021




                                   2
